DOUCET, Judge.
The defendant, Edwin Troy Ardoin, was charged by bill of information with simple burglary, in violation of La.R.S. 14:62. On September 20, 1983, the defendant entered a plea of guilty to the charge of simple *1016burglary. On October 21, 1983, the defendant was sentenced to serve a term of six years at hard labor. Defendant appeals urging in his one assignment of error that the sentence imposed is excessive.
Although defendant perfected one assignment of error into the record, the assignment of error has not been briefed, consequently, it is considered abandoned. State v. Joseph, 425 So.2d 1261 (La.1983). This case will only be reviewed for errors patent on the face of the record. In accord with the mandate of La.C.Cr.P. art. 920, we have inspected the face of the record for errors patent. We find no error. We affirm defendant’s conviction and sentence.
AFFIRMED.